DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed February 28, 2022, with respect to the rejection(s) of claim(s) 14, 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Kim et al. (US 2019/0115880) and Rajagopal et al. (US 2016/0128072).
Kim teaches wherein phase shifting for beamforming is performed using a local oscillator (LO) (Figure 3, Sections 0043 – 0045, beamforming via means of phase shifting an LO signal).  Rajagopal teaches processing a first signal bandwidth of a received signal and processing a second signal bandwidth of the received signal (Section 0126, the wide bandwidth signal comprises a first signal subband, which comprises a signal bandwidth, and a second signal subband, which comprises a signal bandwidth).
Regarding Applicants assertion Claim 21 recites “means” claims features intended to invoke interpretation under 35 U.S.C. § 112(f. However, the rejection of Claim 21 does not include the proper analysis for interpreting a claim under 35 U.S.C. § 112(f).  The limitations “the first receiver segment comprising” and “the second receiver segment comprising” creates a structural element or characteristic in Claim 21 therefore 35 U.S.C. 112f is not invoked.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasic et al. (US 2014/0134960) in view of Klepser et al. (US 2014/0018026) and in further view of Kim et al. (US 2019/0115880)
Regarding Claims 14, 19, Tasic teaches a method of processing radio frequency signals in a segmented receiver, the method comprising: receiving a first radio frequency signal at a first input node of a first receiver segment, wherein the first input node is coupled to an input of a first low noise amplifier (Figure 3, Section 0024, the antenna interface circuit provides the input node, a plurality of signals can be processed); receiving a second radio frequency signal at a second input node of a second receiver segment, wherein the second input node is coupled to an input of a second low noise amplifier (Figure 3, Section 0024, the antenna interface circuit provides the input node, a plurality of signals can be processed); down converting the first radio frequency signal using a first mixer of the first receiver segment, wherein the first mixer has an input coupled to an output of the first low noise amplifier, and wherein the first mixer receives a first local oscillator signal from a first local oscillator of the first receiver segment (Figure 3, Section 0024, the receiver circuits, which receives the outputs of the LNAs, comprises mixers and oscillators which work in conjunction to downconvert the signal); down converting the second radio frequency signal using a second mixer of a second receiver segment, wherein the second mixer has an input coupled to an output of the second low noise amplifier, wherein the second mixer receives a second local oscillator signal from a second local oscillator of the second receiver segment (Figure 3, Section 0024, the receiver circuits, which receives the outputs of the LNAs, comprises mixers and oscillators which work in conjunction to downconvert the signal), wherein the second local oscillator is separately controllable from the first local oscillator (Figure 3, Section 0024, receive circuits which comprise the oscillators are independent of each other as shown in Figure 3 therefore the oscillators are independent of each other and separately controllable), and wherein the down converted first and second radio frequency signals correspond to non- adjacent frequency channels (Section 0021, different bands provide different and non-adjacent channels, the non-adjacent channels of a received signal bandwidth that each span 200 MHz are processed).
Tasic does not teach wherein the first and second radio frequency signals are received via separate antennas for beamforming; digitizing the down converted first radio frequency signal using a first analog-to- digital converter having an input coupled to an output of the first mixer; and digitizing the down converted second radio frequency signal using a second analog-to-digital converter having an input coupled to an output of the second mixer; and wherein phase shifting for beamforming is performed using the second local oscillator
Klepser, which also teaches a receiver, teaches digitizing the down converted first radio frequency signal using a first analog-to- digital converter having an input coupled to an output of the first mixer (Figures 1c, 2, baseband signal paths (105a, 105b) comprises the ADCs (205a, 205b), said baseband signal paths are coupled to the mixers (103a, 103b) therefore said ADCs are coupled to the mixers); and digitizing the down converted second radio frequency signal using a second analog-to-digital converter having an input coupled to an output of the second mixer (Figures 1c, 2, Section 0059, baseband signal paths (105a, 105b) concurrently process signals).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify above system of Tasic with the above features of Klepser for the purpose of simultaneously processing multiple signals as taught by Klepser.
Kim, which also teaches a receiver, teaches wherein the first and second radio frequency signals are received via separate antennas for beamforming (Figure 3, Section 0043, receiver, which comprises two separate antennas, performs beamforming thus rendering a scenario wherein the first and second radio frequency signals are received via separate antennas for beamforming), wherein phase shifting for beamforming is performed using a local oscillator (LO) (Figure 3, Sections 0043 – 0045, beamforming via means of phase shifting an LO signal).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Tasic combination with the above features of Kim for the purpose of providing a low-noise amplifier that supports a beam-forming function, has reduced insertion loss and reduced amplification gain variation as taught by Kim.
Regarding Claim 17, The Tasic combination teaches all of the claimed limitations recited in Claim 14.  Tasic further teaches wherein the first receiver segment does not include a millimeter wave phase shifter for beamforming (Section 0020, system can be an LTE system, which operates the millimeter wave range thus there will be no millimeter wave phase shifter).
Regarding Claim 18, The Tasic combination teaches all of the claimed limitations recited in Claim 14.  Tasic further teaches wherein a single chip comprises the first receiver segment and the second receiver segment (Section 0071, one integrated circuit (IC), which can be a single chip, can include multiple receivers).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tasic et al. (US 2014/0134960) in view of Klepser et al. (US 2014/0018026) in view of Kim et al. (US 2019/0115880), as applied to Claim 14 set forth above, and further in view of Hyun et al. (US 2013/0135048)
Regarding Claim 15, The above Tasic combination teaches all of the claimed limitations recited in Claim 14.  The Tasic combination does not teach wherein the down converted first and second radio frequency signals each have a bandwidth in a range from 300 MHz to 600 MHz.
Hyun, which also teaches a receiver, teaches signals having a bandwidth in a range from 300 MHz to 600 MHz (Section 0082, broadband comprises a wide bandwidth thus rendering a scenario of bandwidth in a range from 300 MHz to 600 MHz).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify above system of the Tasic combination with the above features of Hyun for the purpose of removing out of band interference as taught by Hyun.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasic et al. (US 2014/0134960) in view of Klepser et al. (US 2014/0018026) in view of Kim et al. (US 2019/0115880), as applied to Claim 14 set forth above, and in further view of Sasho (US 2013/0303097)
Regarding Claim 16, The above Tasic combination teaches all of the claimed limitations recited in Claim 14. The Tasic combination does not teach amplifying the second radio frequency signal with a variable gain amplifier coupled between the first low noise amplifier and the first mixer.
Sasho, which also teaches a receiver, teaches amplifying the radio frequency signal with a variable gain amplifier coupled between the low noise amplifier and the mixer (Figure 1, elements 121,122,123).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify above system of the Tasic combination with the above features of Sasho for the purpose of providing a receiver functioning to receive multiple broadcasts and deliver appropriate performance as taught by Sasho.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasic et al. (US 2014/0134960) in view of Klepser et al. (US 2014/0018026) in view of Kim et al. (US 2019/0115880), as applied to Claim 14 set forth above, and in further view of Wang et al. (US 2018/0019816)
Regarding Claim 20, The Tasic combination teaches all of the claimed limitations recited in Claim 14.  Tasic combination does not teach wherein the radio frequency signal has a frequency in a range from 17.3 gigahertz to 21.2 gigahertz.
		Wang, which also teaches a wireless communication system, teaches wherein the radio frequency signal has a frequency in a range from 17.3 gigahertz to 21.2 gigahertz (Section 0074, Ka band comprises the downlink consisting of 17.3 – 21.2 GHz).
		It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Tasic combination with the above features of Wang for the purpose of enabling the receiver to communicate with high throughput satellites (HTSs) as taught by Wang.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasic et al. (US 2014/0134960) in view of Klepser et al. (US 2014/0018026) and in further view of Rajagopal et al. (US 2016/0128072)
Regarding Claim 21, Tasic teaches a segmented receiver for a wireless communications system, the segmented receiver comprising: a first receiver segment comprising means for processing a first signal bandwidth (Figure 3, Section 0024, a plurality of signals can be processed); and a second receiver segment comprising means for processing a second signal bandwidth (Figure 3, Section 0024, a plurality of signals can be processed), wherein the first signal bandwidth and the second signal bandwidth are spaced apart in a frequency domain (Section 0021, different bands provide different and non-adjacent channels thus the first signal and the second signal will be spaced apart in a frequency domain).
Tasic does not teach a first signal bandwidth of a receive signal, a second receiver segment comprising means for processing a second signal bandwidth of the receive signal while the first receiver segment processes the first signal bandwidth, wherein the receive signal has a bandwidth that is larger than a combined bandwidth of the first signal bandwidth and the second signal bandwidth
Klepser, which also teaches a receiver, teaches a second receiver segment comprising means for processing a second signal bandwidth while the first receiver segment processes the first signal bandwidth (Figures 1c, 2, Section 0059, baseband signal paths (105a, 105b) concurrently process signals).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify above system of Tasic with the above features of Klepser for the purpose of simultaneously processing multiple signals as taught by Klepser.
	Rajagopal, which also teaches a receiver, teaches processing a first signal bandwidth of a received signal and processing a second signal bandwidth of the received signal (Section 0126, the wide bandwidth signal comprises a first signal subband, which comprises a signal bandwidth, and a second signal subband, which comprises a signal bandwidth) and wherein the receive signal has a bandwidth that is larger than a combined bandwidth of the first signal bandwidth and the second signal bandwidth (Section 0126, the wide bandwidth signal comprises a first signal subband, which comprises a signal bandwidth, and a second signal subband, which comprises a signal bandwidth, the combined bandwidth of the two subbands is within the larger wide bandwidth of the receive signal).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Tasic combination with the above features of Rajagopal for the purpose of providing low power, large bandwidth system with improved performance as taught by Rajagopal.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 – 13 are therefore allowable.
The prior art of record fails to teach or render obvious the following features:
wherein the first and second receiver segments are configured to concurrently process non-adjacent frequency channels of a receive signal, and each of the non-adjacent frequency channels has a bandwidth that spans at least 300 megahertz; said first receiver segment comprising a first receiver segment comprising a first low noise amplifier, a first mixer coupled to an output of the first low noise amplifier, a first local oscillator in communication with the first mixer, and a first analog-to-digital converter coupled to an output of the first mixer; and said second receiver segment comprising a second low noise amplifier, a second mixer coupled to an output of the second low noise amplifier, a second local oscillator in communication with the second mixer, and a second analog-to-digital converter coupled to an output of the second mixer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
May 6, 2022